Citation Nr: 1632831	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for left foot plantar fasciitis.

4.  Entitlement to a compensable initial disability rating for irritable bowel syndrome (IBS).

5.  Entitlement to an increased disability rating for right ankle sprain with tendonitis and right talus cyst, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 through April 1992 and from March 2003 through June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony was received during a July 2012 Travel Board hearing.  A transcript of that testimony is associated with the claims file.  The Veteran has been notified that the Veterans Law Judge who presided over her Board hearing is no longer employed at the Board, and, was advised of her right to request a new hearing before a current Board member.  The Veteran declined to request a new hearing.

In January 2014, the Board determined that new and material evidence was received and reopened the Veteran's claim for service connection for a back disability.  The underlying service connection issue, along with the issues of the Veteran's entitlement to service connection for a right knee disorder and plantar fasciitis and to higher initial disability ratings for right ankle sprain and IBS, were all remanded for further development.  Such development was to include:  arranging the Veteran to undergo VA examinations of her right knee, back, feet, and IBS; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

During post-remand development, the Appeals Management Center (AMC) in Washington, D.C. issued a July 2014 rating decision that granted service connection for right foot plantar fasciitis.  The decision, however, does not address left foot plantar fasciitis, and indeed, the AMC's analysis and reasoning makes no mention of any findings related to the Veteran's left foot.  In a January 2015 statement, the Veteran does not indicate any disagreement over any aspect of the AMC's decision concerning her right foot; however, expresses her clear intention to pursue her claim as to the issue of service connection for left foot plantar fasciitis.  For these reasons, the Board retains jurisdiction over that issue.

This appeal initially included the issue of the Veteran's entitlement to service connection for a left knee disorder.  That claim was granted in a December 2014 rating decision effective March 16, 2007 and a non-compensable initial disability rating was assigned.  The Veteran has not expressed any disagreement as to any aspect of that decision.  Accordingly, there are no issues that relate to the Veteran's left knee disability that remain on appeal before the Board.

Additional medical evidence was received from the Veteran in February 2015.  That evidence is accompanied by a waiver of review by the AOJ, executed validly pursuant to 38 CFR 20.1304.  The newly submitted evidence is associated with the claims file and has been considered by the Board as part of the record on appeal.

The issues of the Veteran's entitlement to service connection for a right knee disorder, a back disorder, and for left foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's IBS has been manifested primarily by periods of constipation that occur approximately once a week and which are accompanied by symptoms of abdominal pain, gas, and bloating.

2.  For all periods relevant to this appeal, the Veteran's right ankle sprain with tendonitis and right talus cyst has been manifested primarily by intermittent episodes of pain, weakness, stiffness, joint fatigue, swelling, and decreased right ankle motion that includes painless plantar flexion to no less than 40 degrees and painless dorsiflexion to no less than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating, and no higher, for IBS are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for an increased disability rating for a right ankle sprain with tendonitis and right talus cyst, rated currently as 10 disabling, are neither met nor approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating September 2007 letter notified the Veteran of the information and evidence needed to substantiate her claims concerning her service-connected right ankle sprain and irritable bowel syndrome.  VCAA notice as to those issues was legally sufficient; hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, service treatment records, service personnel records, identified and relevant private treatment records, and Board hearing transcript have been associated with the record.

During the course of this appeal, the Veteran was afforded VA examinations of right foot and ankle and irritable bowel syndrome in February 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the severity of the current symptoms and impairment associated with her right ankle disability and irritable bowel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In instances where there is a question as to which of two disability ratings should be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Irritable Bowel Syndrome

Service connection for IBS was granted to the Veteran, effective from March 16, 2007.  A non-compensable (zero percent) disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  The Veteran asserts that she is entitled to a compensable initial disability rating.

Under DC 7319, which pertains specifically to disabilities due to IBS, a 10 percent disability rating is assigned for disabilities marked by moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is warranted for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board sees no other rating criteria that are applicable to this case.

The relevant evidence includes a June 2008 VA examination, during which, the Veteran reported that she was having ongoing constipation and intermittent lower abdominal pain.  She denied expressly having any weight loss, nausea, vomiting, fistula, ulcerative colitis, or neoplasms.  She also denied requiring any periods of hospitalization for her gastrointestinal symptoms and stated that those symptoms did not interfere with either her daily activities or her work as a home health nurse.  A physical examination conducted at that time revealed no evidence of malnutrition or anemia.  An abdominal examination was grossly normal.  The examiner diagnosed IBS with constipation.

The Veteran's IBS was re-examined in February 2014.  At that time, the Veteran continued to report having episodes of constipation that occurred essentially once per week.  Again, she denied requiring any surgery or hospitalization to treat her IBS.  A physical examination at that time did not reveal any new or different findings from those noted during the previous examination.

In a January 2015 statement, the Veteran continued to report periods of constipation with associated bloating, gas, and abdominal pain.  She stated that she is required to eat certain kinds of food while avoiding others in order to avoid her symptoms.

The evidence shows that the Veteran's IBS has been manifested consistently by intermittent periods of constipation that occurred approximately once per week and were accompanied by gas, bloating, and abdominal pain.  The Veteran has repeatedly denied having diarrhea and repeated medical examination has revealed no evidence of nausea, vomiting, weight loss, malnutrition, or other complications.  Given the relative frequency of reported episodes of constipation and the other associated symptoms, the Board finds that the criteria for a 10 percent disability rating, and no higher, are approximated under DC 7319.

Overall, the symptoms and impairment associated with the Veteran's IBS meet the criteria for a 10 percent initial disability rating.  To that extent, this appeal is granted.  The preponderance of the evidence, however, is against the assignment of a rating greater than 10 percent.  

	B.  Right Ankle Sprain

Service connection for a right ankle sprain with tendonitis and removal of cyst from right talus, rated as 10 percent disabling, has been in effect for the Veteran since April 4, 1992.  In a claim received by VA in March 2007, the Veteran asserts entitlement to an increased disability rating.

Throughout the course of the appeal period, the Veteran's right ankle disability has been rated by analogy and in accordance with the criteria under 38 C.F.R. § 4.71a, DC 5024-5271.  Regulations direct that all disabilities rated pursuant to DCs 5013 through 5024 must be rated based on limitation of motion of the affected parts, as degenerative arthritis, except for disabilities due to gout, which are to be rated under DC 5002.  Pursuant to those instructions, the Veteran's right ankle disability has been rated based on loss of right ankle joint motion under DC 5271.

Under DC 5271, a 10 percent disability rating is assigned for moderate loss of ankle motion.  A 20 percent disability rating is assigned for disabilities with marked loss of ankle motion.

Normal ranges of motion of the ankle joint consist of dorsiflexion from zero degrees to 20 degrees and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Terms such as "mild," "moderate," and "marked" are not defined in the regulations or the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Also in relation to the Veteran's right ankle disability, the Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other rating criteria that are applicable to this case.

Turning to the relevant evidence, the Board notes that the Veteran was afforded a VA examination of her right ankle in April 2008.  At that time, she reported that she was having essentially daily but intermittent episodes of right ankle pain with each episode lasting for periods lasting from 10 minutes up to an entire day.  She also reported accompanying symptoms of weakness, stiffness, joint fatigue, and swelling after periods of increased activity.  Although she also reported instances of instability and giving way, she denied suffering any actual falls.  In relation to her functioning, the Veteran stated that her right ankle disability caused her difficulty in her daily activities in that it presented mild difficulty in performing chores and shopping, moderate to severe impairment of exercise, and severe impairment in her ability to participate in sports and recreation.  She reported also that she had difficulty playing with her children.  In terms of her occupational performance as a registered nurse and home health aide, she reported that she experienced some impairment due to pain and decreased mobility.

On physical examination, the Veteran demonstrated a normal gait.  Evidence of abnormal weight bearing was observed, consisting of slightly increased wear of the posterolateral heels of the Veteran's shoes.  Tenderness was noted during gentle squeezing of the Achilles tendon.  Mild guarding behavior was observed.  Five degrees of varus was observed in the right heel.  There was no evidence of ankylosis, inflammatory arthritis, deformity, crepitation, or instability.  Demonstrated range of motion of the right foot included full dorsiflexion from zero to 20 degrees, albeit with pain being reported by the Veteran at the end of motion.  Demonstrated plantar flexion was painless and full from zero to 55 degrees.

During orthopedic treatment in December 2013 at Raleigh Orthopaedic Clinic, the Veteran reported ongoing right foot and ankle pain.  On examination, she demonstrated a minimally antalgic gait.  Tenderness was observed during palpation along the posterior aspect if the medial malleolus and the posterior tibialis tendon to the insertion of the navicular.  No evidence of swelling, skin injury, or deformity was observed.  The treating physician diagnosed posterior tibial tendinopathy that was manifested primarily by pain.

During a February 2014 VA examination of her right ankle, the Veteran reported that she was having stiffness and decreased motion in the ankle.  She denied having any history of hospitalization or surgery for the ankle.  A physical examination revealed pain on palpation over the ankle joint.  Still, right ankle plantar flexion was painless and to 40 degrees.  Dorsiflexion was also painless and to 15 degrees.  Repetitive motion did not result in further loss of motion or additional loss of function.  Demonstrated muscle strength was full in all directions of motion.  Despite the Veteran's previously reported instances of instability in the ankle joint, drawer tests and talar tests for instability were negative.

The evidence during the appeal period shows that the Veteran's right ankle disability has been marked by pain and tenderness, swelling, painless plantar flexion to no less than 40 degrees, and painless dorsiflexion to no less than 15 degrees.  Overall, the evidence indicates five degrees of lost plantar flexion and dorsiflexion during the appeal period, which is not consistent with marked loss of right ankle motion.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in the Veteran's right ankle.  Nonetheless, given the extent of motion shown by the Veteran during objective examination throughout the course of this appeal, and even taking her reported pain symptoms into consideration, there is no evidence of a disability picture that is commensurate to a limitation of right ankle motion that might be characterized as being marked in severity.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5271.

The symptoms and impairment associated with the Veteran's right ankle disability do not meet or approximate the criteria contemplated for a disability rating higher than 10 percent.  Accordingly, the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent, and her claim for an increased disability rating for a right ankle sprain with tendonitis and right talus cyst, rated as 10 percent disabling, must be denied on that basis.  

	C.  Other Considerations

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether consideration of an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's IBS and right ankle disability have presented an exceptional disability picture that renders inadequate the available schedular criteria.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the General Formula; however, neither the Veteran's IBS or ankle disability have been productive of the manifestations or disability picture required for a higher disability rating under those criteria.  Moreover, the evidence does not show that the Veteran's disabilities have been marked by other relevant factors, such as admission for in-patient treatment, surgery, or total occupational impairment.  Indeed, the record reflects that the Veteran has maintained longstanding employment as a registered nurse and home health aide.  As such, it cannot be said that the available schedular disability ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected IBS and right ankle disability, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings in relation to the Veteran's IBS and right knee disability are warranted by the evidence.  The symptomatology and degree of impairment shown in the record, however, have been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings for those disabilities in this case.


ORDER

An initial 10 percent disability rating for IBS is granted subject to the laws and regulations governing the award of monetary benefits.

An increased disability rating for right ankle sprain with tendonitis and right talus cyst, rated currently as 10 percent disabling, is denied.
REMAND

In instances where no pre-existing disorder is noted upon entry into service, a veteran is presumed as having been in sound condition at the time of entry and a presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In doing so, the Federal Circuit held that where the veteran is presumed as having been sound at entry, the correct standard for rebutting that presumption is by a showing of clear and unmistakable evidence that:  (1) the veteran's disability existed prior to service, and (2) the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Addressing first the issue concerning the Veteran's claim for service connection for left foot plantar fasciitis, the Veteran's April 1984 enlistment examination upon entry into his first period of service states that moderate pes planus was noted bilaterally.  In view of the same, the evidence shows that the Veteran had a left foot condition that pre-existed her entry into service; hence, the presumption of soundness does not apply in relation to the issue concerning the Veteran's left foot plantar fasciitis.

In contrast, the April 1984 enlistment examination does not note any objective findings in the Veteran's back, spine, or right knee.  As such, the Veteran is presumed as having been sound at the time of her entry into her first period of enlistment from May 1984 through April 1992.

As already noted, the Veteran was reactivated into service and she had a second period of service from March 2003 through June 2004.  Careful review of the service treatment records pertinent to that second period of service indicates that the Veteran did not undergo a re-enlistment examination at the beginning of that period of service.  Under the circumstances, the Board finds that the Veteran must be presumed as having been of sound health at the time of entry in her second period of service.

Subject to all of the above, 38 C.F.R. § 3.306(a) states that a preexisting injury or disease will be presumed as having been aggravated by active military, naval or air service, where the evidence shows an increase in disability during such service.  That presumption is rebuttable only by a specific finding that the increase in disability that occurred during service is due merely to the natural progress of the disease.

The record shows that the Veteran was afforded VA examinations of her left foot, right knee, and spine in February 2014.  The Board finds, however, that the medical opinions rendered by the VA examiner fail to address adequately the questions of whether, to the extent that any of the Veteran's disorders pre-existed either of her periods of service, there was any in-service aggravation of those disabilities.  Also, to the extent that the Veteran's disorders are not shown as having pre-existed her periods of service, the VA examiner's opinions failed to address adequately whether those disability are related directly to an injury, illness, or event that occurred during her periods of service.  For these reasons, the Board directs the following additional development for each of the following issues:

	A.  Left Foot Plantar Fasciitis

As discussed, the Veteran's April 1984 enlistment examination report notes that the Veteran had moderate pes planus in both feet at the time of her entry into her first period of service.  Subsequent service treatment records include an August 1990 Report of Medical History which notes that the Veteran reported being treated for left foot tendonitis in 1989.  A medical examination conducted in February 1992 revealed vulgar pes planus.

Overall, the service treatment records show that the Veteran had a left foot pes planus condition that pre-existed both of the Veteran's periods of enlistment and that there was an increase in disability during such service.  As such, pursuant to 38 C.F.R. § 3.306(a), the Veteran's left foot pes planus is presumed as having been aggravated during her period of service, absent clear and unmistakable evidence that the increase in disability in service was merely the result of natural progression of her pre-existing left foot pes planus condition.

During the February 2014 VA examination, the VA examiner opined that it is less likely than not that the Veteran's left foot condition was incurred or caused by an in-service injury, event, or illness.  He did not give an opinion, however, as to the more relevant question; namely, whether the in-service increase in disability of the Veteran's pes planus condition was clearly and unmistakably the result of a natural progression of her pre-existing pes planus.  Accordingly, the claims file should be sent to the same VA examiner who conducted the February 2014 VA left foot examination.  The examiner should be asked to review the claims file and to provide an opinion as to the medical question posed above.  38 C.F.R. § 3.159(c)(4).

	B.  Service Connection for a Right Knee Disorder

The Veteran raises alternating theories in support of her claim for service connection for a right knee disorder.  During her Board hearing, she testified that she began experiencing right knee problems during her first period of service and that she has had chronic and ongoing problems in that knee since that time.  Alternatively, she asserts in a February 2008 statement that her right knee disorder was worsened beyond its natural progression during her second period of service.

As noted above, a pre-existing right knee condition was not noted at the time of the Veteran's entry into either of her periods of service.  As such, she is presumed as having had a sound right knee at the times of her entry into both periods of service.

The record does not contain any evidence that rebuts the presumption of soundness of the Veteran's right knee, relative to her first period of service.  The records do, however, contain an April 2001 operative report from Duke University Medical Center which shows that the Veteran underwent a right knee arthroscopy to repair a medial meniscus tear.  Based on the same, the Board concludes that the evidence raises the question of whether the Veteran clearly and unmistakably had a right knee condition that pre-existed her enlistment into her second period of active duty service.

The April 2001 operative report reflects that the right knee procedure was performed by Dr. L.D.H.  Records pertaining to treatment received by the Veteran from Dr. L.D.H. and at Duke University Medical Center are likely to contain additional information that is relevant to the question of whether her right knee disorder is related etiologically to her initial period of active duty service from May 1984 through April 1992.  Those records are also likely to be highly pertinent to the question of whether her right knee disorder, which appears to have pre-existed her second period of service from March 2003 through June 2004, might have been aggravated beyond its natural progression during that period of service.  Accordingly, VA must make efforts to obtain those records.  38 C.F.R. § 3.159(c)(1).

As noted, the Veteran underwent a VA examination of her right knee in February 2014.  The findings and conclusions expressed at that time by the VA examiner were formed without the benefit of review of the Veteran's treatment records from Dr. L.D.H. and Duke University Medical Center, and hence, are incomplete.  If those records are obtained, the claims file should be provided to the same VA examiner who performed the February 2014 VA right knee examination.  The examiner should be asked to review the claims file, to include the newly obtained treatment records, and to provide updated opinions as to whether the Veteran's right knee disorder is related etiologically to her first period of service; whether it is clear and unmistakable that worsening of the Veteran's right knee condition during her second period of service was not the result of natural progression; and lastly, if such worsening clearly and unmistakably was the result of natural progression, whether the Veteran's current right knee condition was sustained during the Veteran's second period of service, or, was caused by or resulted from an injury, event, or illness that occurred during her second period of service.  38 C.F.R. § 3.159(c)(4).



	C.  Service Connection for a Back Disorder

Similar to her claim concerning her right knee, the Veteran also asserts alternatively that she has a current back disorder that is attributable to injuries sustained during her first period of active duty service, and alternatively, aggravated during her second period of service.

As stated, a pre-existing spine or back condition was not noted at the time of the Veteran's entry into either of her periods of service.  As such, she is also presumed as having had a sound back at the times of her entry into both periods of service.

Records from service treatment received by the Veteran during her first period of active duty service show that she was evaluated and treated in December 1988 for complaints of low back pain that began while she was performing aerobic exercises.  Musculoskeletal strain was diagnosed at that time.  Records from May 1989 show also that the Veteran was treated again at that time for complaints of back pain and stiffness following an automobile accident.  A physical examination conducted at that time revealed decreased thoracolumbar motion and muscle spasms.  Treating medical staff rendered a diagnosis of muscle spasms.  In sum, the evidence does not show that the Veteran had a back condition that existed prior to her enlistment into her first period of service.  The evidence does, however, raise the question of whether the Veteran clearly and unmistakably had a back condition that pre-existed her enlistment into her second period of service.

Post-service treatment records show that the Veteran was treated for reported back pain in March 2007.  A physical examination was grossly normal; however, lumbar spine x-rays revealed "very early evidence of degenerative disc disease."

During the February 2014 VA spine examination, the VA examiner opined that the Veteran's current spine disorder is not related etiologically to her initial period of service.  Again, however, the examiner offered no opinion as to whether the Veteran clearly and unmistakably had a back disorder that pre-existed her entry into her second period of active duty service, and if so, whether the Veteran's pre-existing condition was clearly and unmistakably not worsened beyond its natural progression during that period of service.  In a December 2014 addendum opinion, the VA examiner apparently concluded also that the Veteran's back disorder was less likely than not incurred during or caused by an injury, event, or illness that occurred during her second period of service.  Once again, however, he did not address the more pertinent medical questions concerning the existence of a pre-existing condition or those concerning in-service aggravation.  Under the circumstances, the claims file should be forwarded to the same VA examiner who conducted the February 2014 VA examination.  The examiner should be asked to review the claims file and to provide opinions as to the foregoing questions.

	D.  Additional Development

Prior to obtaining the opinions ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her right knee, back, and left foot since February 2014.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether she has additional evidence pertaining to her right knee, back, and left foot since February 2014, and if so, assist her in obtaining it.  Relevant VA treatment records dated from February 2014 through the present should also be associated with the record.

2.  Obtain the records for private treatment received by the Veteran for her right knee from Dr. L.D.H. and at Duke University Medical Center, to include, the records associated with the Veteran's April 2001 right knee surgery, associated convalescence, and follow-up evaluation and treatment for the knee.

3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who conducted the February 2014 VA examinations of the Veteran's right knee, back, and left foot (or another appropriate examiner if the 2014 VA examiner is no longer available).  The examiner should review the claims file, to include all evidence associated with the record since the February 2014 examination, and provide opinions as to the following medical questions:

		Left foot pes planus

(a) relative to the Veteran's left foot pes planus, is it clear and unmistakable (i.e., undebatable) that the increase in disability that occurred during the Veteran's first period of service was the result of the natural progression of that condition?

(b) also relative to the Veteran's pes planus, is it clear and unmistakable (i.e., undebatable) that the increase in disability that occurred during the Veteran's second period of service was the result of natural progression of that condition?

		Right knee

	(a) for the diagnosed residuals of right knee medial 	meniscectomy, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the Veteran's 	disorder began during her first period of service, or 	alternatively, was caused by or resulted from an 	injury, illness, or event that occurred during her first 	period of service?

	(b) is it clear and unmistakable (i.e., undebatable) that 	the Veteran had a right knee condition that pre-existed 	her entry into her second period of service?

	(c) if the Veteran clearly and unmistakably had a right 	knee condition that pre-existed her second period of 	service, is it clear and unmistakable (i.e., 	undebatable) 	that the pre-existing right knee condition was not	worsened beyond its natural progression during 	her 	second period of service?

(d) if the Veteran did not clearly and unmistakably have a right knee condition that pre-existed her second period of service, and/or, her right knee condition is determined as having pre-existed her second period of service but was clearly and unmistakably not worsened beyond its natural progression during her second period of service, then assume that the Veteran had no right knee disability upon entry into that second period of service, and opine as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current right knee condition began during her second period of service, or alternatively, was caused by or resulted from an in injury, illness, or disease that occurred during her second period of service?

		Low Back

	(a) for the Veteran's low back disorder, is it at least as 	likely as not (i.e., at least a 50 percent probability) that 	the Veteran's 	disorder began during her first period of 	service, or alternatively, was caused by or resulted 	from an injury, illness, or event that occurred during 	her first period of service?

	(b)  is it clear and unmistakable (i.e., undebatable) that 	the Veteran had a low back condition that pre-existed 	her entry into her second period of service?

	(c) if the Veteran clearly and unmistakably had a low 	back condition that pre-existed her second period of 	service, is it clear and unmistakable (i.e., 	undebatable) 	that the pre-existing low back condition was not	worsened beyond its natural progression during 	her 	second period of service?

(d) if the Veteran did not clearly and unmistakably have a low back condition that pre-existed her second period of service, and/or, her low back condition is determined as having pre-existed her second period of service but was clearly and unmistakably not worsened beyond its natural progression during her  second period of service, then assum that the Veteran had no low back disability upon entry into that second period of service, and opine as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current low back condition began during her second period of service, or alternatively, was caused by or resulted from an in injury, illness, or disease that occurred during her second period of service?

For each requested opinion, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles support the opinion being given.  If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and explain what additional information is necessary and why the opinion being sought cannot be rendered without resort to speculation.

If the same VA examiner who conducted the February 2014 examinations is unavailable, then the claims file should be provided to another appropriate examiner for review and opinions as to the foregoing questions.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's claims file.  For each of the requested opinions, the examiner should provide a complete rationale as described above.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


